DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
2.	The office action is in reference to the Amendments/Response, filed on 8/31/2021.  Claims 1-9 are now pending.  
3.	In view of the Response and further consideration, the previous double patenting rejections are maintained.  The previous rejection of claims 1 and 7 under 35 U.S.C. 112(b) is maintained.  The previous objection of claims 1-9 are maintained.

Double Patenting
4.    The terminal disclaimer submitted on 8/31/2021 has not been approved.  Please see below:

    PNG
    media_image1.png
    218
    682
    media_image1.png
    Greyscale

Claim Rejections - 35 USC § 112
5.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

6.	Claims 1 and 7 are rejected under 35 U.S.C. 112(b), as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.  
and …  Thus, “and” should be added before “a poly-acrylamide”.
In claim 7, it recites “a second powder selected from the group consisting of: a lignosulfate, a nitrie salt, a natural wood resin, a poly-acrylamide, and a second powder that is a super-absorbent polymer”.  There are two “second powders” and this causes confusion.
Allowable Subject Matter
7.    Claims 1-9 will be allowed when the above rejections are overcome.
8.    The following is an examiner’s statement of reasons for allowance: 
The present claims are allowed over the closest references: Kevern et al. (Transportation Research Record: Journal of the Transportation Research Board, No. 2290, 115-121, 2012), Kobayashi et al. (JP 2000-290051) and Amano et al. (US Patent 5,246,163).
Kevern et al. disclose a composition comprising cement, coarse aggregate, fine aggregate, fly ash (reads on lightweight aggregate), water and super absorbent polymer (p. 116, right column).
Kobayashi et al. disclose a composition comprising 100 pts.wt. powder of cement, 0-100 pts.wt. fine aggregate, 400-600 pts.wt. coarse aggregate, 0.1-1 pt.wt. thickening additive (reads on lightweight aggregate) comprising a mixture of a water-soluble cellulose ether and water-soluble polysaccharides in a weight ratio of 
Amano et al. disclose a composition comprising cement, sand, gravel, stone, artificial light weight aggregate, and fly ash (col. 3, lines 45-52).
Thus, Kevern et al., Kobayashi et al. and Amano et al. do not teach or fairly suggest the claimed composition comprising: coarse aggregate comprising rocks having an average minimum dimension; fine aggregate comprising granules of sand having an average maximum dimension substantially smaller than the coarse aggregate average minimum dimension; cement; lightweight aggregate comprising an organic material that tends to absorb water and a highly porous solid material that has sufficient capillary action to absorb and store water; and coated fine aggregate, wherein the coated fine aggregate comprises a portion of the fine aggregate with the granules individually powder coated with a first powder selected from the group consisting of: a lignosulfate, a nitrite salt, a natural wood resin, a poly-acrlyamide, and a second super-absorbent polymer.
Response to Arguments

9.	Applicants’ arguments filed on 8/31/2021 have been fully considered and are not persuasive.  
	Applicant’s argument has been addressed in the rejections above. 

Conclusion
	 
THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HUI H CHIN whose telephone number is (571)270-7350.  The examiner can normally be reached on M-F, 8am-5pm, EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gwendolyn Blackwell, can be reached on 571-272-5772.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic 


/HUI H CHIN/Primary Examiner, Art Unit 1762